DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 17 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 2-7 are pending for examination.
Claim 2 is currently amended.
Specification and Drawings:
Amendments to the specification have not been submitted with the amendment filed 17 May 2022.
Amendments to the drawings have not been submitted with the amendment filed 17 May 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chervak et al. (US 2005/0132845) (hereinafter Chervak) in view of Owen et al. (US 7845149) (hereinafter Owen).
Regarding claim 2, the Chervak reference discloses an automated apparatus for removing and securing a cap on a container (paragraph [0005]: “present invention relates to an apparatus adapted to fasten and remove a lid from a container”), comprising: 
a motor (120, paragraph [0041]: “rotational drive device 120 preferably attaches to a bit 122 coupled thereto (or means for providing a rotational movement of the lid) and together function to allow a lid to be removed or attached to a container, for example. Examples of a rotational drive device 120 include a powered screwdriver or drill or other devices”); 
a locking mechanism (figs. 7-9, see paragraphs 0050]-[0055]) coupled to the motor and comprising tapered inner walls (paragraph [0053]: “hub 710 preferably includes an inner surface that is tapered to allow for a variety of sized containers to fit within the hub”) for receiving a cap and applying increasing inward force on the cap as the cap is pushed into the locking mechanism (paragraph [0055]: “sections are preferably tapered and manufactured of rubber, nylon, or any other viable material that is capable of engaging and turning container lids”); and 
a fixture (107 and 130, paragraph [0031: “base 105 preferably includes a raised pattern (or restraining means for restraining the container) 107, for example, a pattern of a plurality of concentric ridges, for accommodating a variety of sizes of containers” and paragraph [0032]: “bottom of the container rests between the two guideposts 130, thereby temporarily restraining the container and is another example of a restraining means. The guideposts 130 are preferably manufactured or covered with plastic, rubber, aluminum, or any other viable material. More preferably, the guideposts 130 include a friction surface to resist rotation of the container during the opening/closing operation. Examples of friction surface are rubber, foam, or a rough surface”) for receiving and holding the container (figs. 1 and 6); 
wherein the motor (120) is configured to rotate the locking mechanism (122 or 710) in one a first direction to remove the cap from a container and to rotate the locking mechanism (122 or 710) in a second another direction to secure the cap to the container and the fixture prevents the container from spinning when the locking mechanism rotates in the first direction and when the locking mechanism rotates in the second direction (paragraphs [0032]: “guideposts 130 include a friction surface to resist rotation of the container during the opening/closing operation”).
The Chervak reference meets all of applicant’s claimed subject matter with the exception of expressly stating that the motor is a spindle motor.  
The Owen reference discloses in a similar type of device for capping and decapping that it is old and well known in the relevant art to provide a spindle motor (16) for rotating a spindle (13) in a first direction for capping (securing) a cap (cap 32) onto a container (tube 31), and for rotating the spindle (13) in a second direction for decapping (removing) the cap (32) from the container (31) (see col. 3, lines 23-38 and 56-64, col. 4, lines 51-63).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Chervak apparatus for removing and securing a cap on a container by having substituted a spindle motor, as taught by Owen, for the motor of Chervak, in order to rotate the locking mechanism (Chervak: hub 122 or 710) in a first direction for capping (securing) a cap onto a container, and for rotating the locking mechanism (Chervak: hub 122 or 710) in a second direction for decapping (removing) the cap from the container.  
In this instance, a skilled artisan would have been motivated to have substituted one known element for another since both Chervak and Owen each disclose a motor structure for rotationally driving a spindle/shaft connected to a capping/decapping element in order to rotate the capping/decapping element in a first direction for capping and in a second direction for decapping, and the results of the substitution would have been predictable.
Regarding claim 3, the Chervak reference discloses method of handling a cap on a container, comprising:
inserting (paragraph [0053]) a cap into a locking mechanism (hub 122 or 710), wherein the locking mechanism (122 or 710) comprises tapered inner walls for receiving the cap and applying increasing inward force on the cap as the cap is pushed into the locking mechanism (paragraphs [0041] and [0053]; 
receiving (paragraph [0031]) the container in a fixture (base 105 with raise pattern 107 and guideposts 130, paragraphs [0031] and [0032]); and 
rotating, by a motor (drive device 120, paragraph [0041]), the locking mechanism (122 or 710) in one direction to remove the cap from a container while the fixture (105, 107, 130) prevents the container from spinning (paragraph [0032]).
The Chervak reference meets all of applicant’s claimed subject matter with the exception of expressly stating that the motor is a spindle motor.  
The Owen reference discloses in a similar type of method for capping and decapping that it is old and well known in the relevant art to provide a spindle motor (16) for rotating a spindle (13) in a first direction for capping (securing) a cap (cap 32) onto a container (tube 31), and for rotating the spindle (13) in a second direction for decapping (removing) the cap (32) from the container (31) (see col. 3, lines 23-38 and 56-64, col. 4, lines 51-63).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Chervak method of handling a cap on a container, by having substituted a spindle motor, as taught by Owen, for the motor of Chervak, in order to rotate the locking mechanism (Chervak: hub 122 or 710) in a first direction for capping (securing) a cap onto a container, and for rotating the locking mechanism (Chervak: hub 122 or 710) in a second direction for decapping (removing) the cap from the container, all while the fixture (Chervak: 105, 107, 130) prevents the container from spinning.
In this instance, a skilled artisan would have been motivated to have substituted one known element used in the method for another since both Chervak and Owen each disclose a motor structure used in each method for rotationally driving a spindle/shaft connected to a capping/decapping element in order to rotate the capping/decapping element in a first direction for capping and in a second direction for decapping, and the results of the substitution would have been predictable.
Regarding claim 4, the Chervak method, as modified by Owen above, teaches the method of claim 3, and also teaches further comprising: rotating, by the spindle motor (now provided in the Chervak method), the locking mechanism (Chervak: hub 122 or 710) in another direction to secure the cap on the container while the fixture (Chervak: 105, 107, 130) prevents the container from spinning (see Chervak, paragraphs [0032] and [0041]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art, as applied to claims 2-4 above, and further in view of Graffin (US 2004/0226261).
Regarding claims 5-7, the Chervak apparatus and method, as modified by Owen above, teaches the apparatus of claim 2 and the method of claims 3 and 4, but does not expressly disclose the apparatus further comprises: a sensor for identifying the presence of the cap in the locking mechanism, and the method further comprises: identifying, by a sensor, the presence of the cap in the locking mechanism. 
The Graffin reference discloses that it is old and well known in the relevant art to provide a capping apparatus which includes a sensor (detector rod 27, and proximity detector 48) for identifying the presence of a cap (100) in a locking mechanism (jaws 22), and a method of handling a cap which includes identifying, by a sensor (detector rod 27, and proximity detector 48), the presence of a cap (100) in a locking mechanism (jaws 22). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Chervak apparatus and method, as modified by Owen above, by having incorporated in the apparatus a sensor for identifying the presence of the cap in the locking mechanism, and in the method the step of identifying, by a sensor, the presence of the cap in the locking mechanism, as suggested by Graffin, to ensure that the process of capping/uncapping begins when a cap is detected within the locking mechanism.  
In this instance, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
Response to Arguments
Applicant’s arguments with respect to claims 2-7 have been considered but are moot because of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached form (PTO-892) are cited to show methods and devices for capping and/or uncapping.  All are cited as being of interest and to show the state of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        27 May 2022